DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
The amendments filed February 5, 2021 has been entered.  Claim 19 has been cancelled.  Claims 1-18 and 20 remain pending in the application.  The amendments to the claims have overcome the drawing objection presented in the previous Office action.
In response to Applicant's argument on page 7 of Applicant’s remarks that Barber does not disclose a comfort layer configured to overlay a core of a bedding or seating product, it is noted a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the layer produced by Barber as shown in Figure 6 is capable of overlaying a core of bedding or seating product by placing the construction of Barber over the top of the bedding core, and thus meets the claim.
With respect to Applicant’s arguments on pages 2-4 of the Affidavit filed 2/05/2021, and pages 8 and 9 of Applicant’s remarks, that Barber (U.S. Publication No. 2004/0128773) teaches away from the limitation of a weld seam at least partially surrounding each pocket, the weld seam joining first and second pieces of fabric, it is noted that Barber teaches a weld seam partially surrounding each pocket (see U.S. Patent No. 6,398,199, which was incorporated by reference in its entirety in Barber, particularly see Figure 2, which shows the configuration of the pocketed coils in further detail, and see Col. 4, lines 20-32), where the spring is formed in the pocket by folding a single piece of fabric in half and In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the prior art of Long (U.S. Publication No. 2016/0235213) teaches another method of forming strips, where two pieces of fabric are joined on all sides to surround the spring between the fabric, in a substantially similar way as Barber, where, instead of one side of the fabric being closed by folding the fabric, the pocket is sealed with an additional row of welds.  Doing so would not change the mode of operation of Barber, nor would it make Barber inoperable for its intended use, as both references teach the forming of pocketed coil springs, and both methods can be used to form a pocketed coil that is closed on all sides, thus doing so would merely amount to combining prior art elements according to known methods to yield predictable results.  In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Additionally, regarding Applicant’s arguments on page 8 of Applicant’s remarks that Barber would be unsatisfactory for its intended purpose if modified with Long, as discussed in the previous Office action, one intended purpose of Barber is to enable multiple strings of springs to be joined, and it appears that the strings of Long are capable of being attached together as the fabric of Long is capable of being welded together (paragraph 0055), and providing the method of Long would not prevent the joining of multiple sections together. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barber (U.S. Publication No. 2004/0128773) in view of Long (U.S. Publication No. 2016/0235213).
Regarding claim 1, Barber discloses a comfort layer configured to overlay a core of a bedding or seating product, said comfort layer comprising:  a matrix 800 of pocketed mini coil springs 102 and 104 (Figures 7 and 12), each mini coil spring 110 and 110’ being contained within a pocket 112 and 114 (Figures 16a and 16b), said comfort layer 300 having aligned rows R and columns of pocketed mini coil springs (see annotated Figure 7, below), wherein the pocketed mini coil springs 102 and 104 within at least one of the rows and columns have a repeating pattern of at least two different heights h1 and h2 (figure 12, where 102 has height h1 and 102’ has height h2, paragraph 0082).

    PNG
    media_image1.png
    540
    846
    media_image1.png
    Greyscale


Long teaches a pocket 44 having a weld seam 30 at least partially around the pocket joining first and second pieces of fabric 22 and 24 of the pocket 44 (Figures 4 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barber with a weld seam at least partially around the pocket joining first and second pieces of fabric of the pocket as taught by Long, because the pocket configuration of Long allows for air to flow between the weld segments (paragraph 0014).  Additionally, doing so would not change the mode of operation of Barber, nor would it make Barber inoperable for its intended use, as both references teach the forming of pocketed coil springs, and both methods can be used to form a pocketed coil that is closed on all sides, thus doing so would merely amount to combining prior art elements according to known methods to yield predictable results.  In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Regarding claim 2, Barber, as modified, discloses wherein the pocketed mini coil springs 102 and 102’ within each of the rows and columns have a repeating pattern of at least two different heights h1 and h2 (see Barber, Figure 12 which shows a single string of pocketed coils, which has an alternating pattern of pocketed coils 102 and 102’, and see Figure 7 which shows multiple rows and columns of the pocketed coils 102 and 104 to form a comfort layer, where the comfort layer of figure 7 can be comprised of coils 102 and 102’, as the coils 102 and 104 have the same repeating pattern of heights of Figure 12).
Regarding claim 3, Barber, as modified, discloses the subject matter as discussed above with regard to claim 1.  Barber, as modified, further discloses wherein at least one weld seam 30 has multiple weld segments 26 (see Long, Figures 4 and 5).
Regarding claim 4, Barber, as modified, discloses the subject matter as discussed above with regard to claim 1.  Barber, as modified, further discloses wherein the pocketed mini coil springs 102 and 102’ within the at least one of the rows and columns have different heights due, at least in part, to different mini coil springs being inside the pockets of the pocketed mini coil springs (see Barber, paragraph 0064 which discusses using different heights for the springs to achieve different firmness characters, e.g. a less compressed spring will create a softer feel, a more compressed spring will create a firmer feel).
Regarding claim 5, Barber, as modified, discloses the subject matter as discussed above with regard to claim 1.  Barber, as modified, further discloses wherein along at least one of the rows and columns every other pocketed mini coil spring 102 has a first height h1 and every other pocketed mini coil 102’ spring has a second height h2, the second height being different than the first height (see Barber, Figure 12 which shows a single string of pocketed coils, which has an alternating pattern of pocketed coils 102 and 102’, and see Figure 7 which shows multiple rows and columns of the pocketed coils 102 and 104 to form a comfort layer, where the comfort layer of figure 7 can be comprised of coils 102 and 102’, as the coils 102 and 104 have the same repeating pattern of heights of Figure 12).
Regarding claim 7, Barber, as modified, discloses the subject matter as discussed above with regard to claim 1.  Barber, as modified, further discloses wherein the mini coil springs 102 and 102’ of the pocketed mini coil springs having the first height h1 have a different diameter D’ than the mini coil springs 102 of the pocketed mini coil springs having the second height h2 (where 102 has a diameter D, see Barber, Figure 12, paragraph 0082).
Regarding claim 8, Barber discloses a comfort layer configured to overlay a core of a bedding or seating product, said comfort layer comprising:  a matrix 800 of pocketed mini coil springs 102 and 102’ (Figure 12), said comfort layer 800 having rows R and columns of pocketed 
Barber does not disclose a first piece of fabric on one side of the matrix of mini coil springs; a second piece of fabric on another side of the matrix of mini coil springs, the first and second pieces of fabric being joined with weld seams at least partially around each of the mini coil springs joining the first and second pieces of fabric and creating individual pockets which contain the mini coil springs.
Long teaches a first piece of fabric 22 or 66 on one side of the matrix of mini coil springs 28; a second piece of fabric 24 or 64 on another side of the matrix of mini coil springs 28, the first and second pieces of fabric 22 and 24 or 66 and 64 being joined with weld seams 30 or 70 at least partially around each of the mini coil springs 28 joining the first and second pieces of fabric 22 and 24 or 66 and 64 and creating individual pockets 44 or 84 which contain the mini coil springs 28 (Figures 4 and 9A which provide two embodiments, Figure 4 showing a circular weld seam 30 with fabrics 22 and 24 and pocket 44 and Figure 9A showing a rectangular weld seam 70 with fabrics 66 and 64 and pocket 84).

Regarding claim 9, Barber, as modified, discloses the subject matter as discussed above with regard to claim 8.  Barber, as modified, further discloses wherein the mini coil springs 102 and 102’ of the pocketed mini coil springs having the first height h1 have a different diameter D’ than the mini coil springs 102 of the pocketed mini coil springs having the second height h2 (where 102 has a diameter D, see Barber, Figure 12, paragraph 0082).
Regarding claim 10, Barber, as modified, discloses the subject matter as discussed above with regard to claim 8.  Barber, as modified, further discloses wherein the mini coil springs 110 of the pocketed mini coil springs 102 having the first height h1 have a different out-of-pocket height than the mini coil springs 110’ of the pocketed mini coil springs 102’ having the second height h2 (see Barber, paragraph 0064 which discusses using different heights for the springs to achieve different firmness characters, e.g. a less compressed spring will create a softer feel, a more compressed spring will create a firmer feel).
Regarding claim 11, Barber, as modified, discloses the subject matter as discussed above with regard to claim 8.  Barber, as modified, further discloses wherein the weld seams 30 or 70 comprise weld segments 26 or 68 with gaps 31 or 77 between the weld segments (see Long, Figures 5 and 6 or 10, where Figures 5 and 6 show one embodiment with circular seams 30 with 
Regarding claim 12, Barber, as modified, discloses the subject matter as discussed above with regard to claim 8.  Barber, as modified, further discloses wherein said weld seams 30 are circular and the weld segments 26 are curved (see Long, Figures 5 and 6, paragraph 0055).
Regarding claim 13, Barber, as modified, discloses the subject matter as discussed above with regard to claim 8.  Barber, as modified, further discloses wherein the weld seams 70 are rectangular and the weld segments 68 of the pocket are straight (see Long, Figure 10).
Regarding claim 14, Barber, as modified, discloses the subject matter as discussed above with regard to claim 8.  Barber, as modified, further discloses wherein the weld seams 30 or 70 are the same size (see Long, Figures 5 and 6 or 10, where Figures 5 and 6 show one embodiment with circular seams 30 that are the same size, and Figure 10 shows rectangular seams 70 that are the same size).
Regarding claim 15, Barber discloses a comfort layer configured to overlay a core of a bedding or seating product, said comfort layer comprising: mini coil springs 102 and 102’ (Figure 12), said comfort layer 800 having rows R and columns of pocketed mini coil springs are arranged in a nested configuration (see annotated Figure 7, above which shows multiple rows and columns of the pocketed coils 102 and 104 to form a comfort layer, where the comfort layer of figure 7 can be comprised of coils 102 and 102’, as the coils 102 and 104 have the same repeating pattern of heights of Figure 12), wherein within at least one of the rows and columns every other pocketed mini coil spring 102 has a first height h1 and every other pocketed mini coil 102’ spring has a second height h2, the second height h2 being different than the first height h1 (see Barber, Figure 12 which shows a single string of pocketed coils, which has an alternating pattern of pocketed coils 102 and 102’, and see Figure 7 which shows multiple rows and 
Barber does not disclose a first piece of fabric on one side of the matrix of mini coil springs; a second piece of fabric on another side of the matrix of mini coil springs, the first and second pieces of fabric being joined with weld seams at least partially around each of the mini coil springs joining the first and second pieces of fabric and creating individual pockets which contain the mini coil springs.
Long teaches a first piece of fabric 22 or 66 on one side of the matrix of mini coil springs 28; a second piece of fabric 24 or 64 on another side of the matrix of mini coil springs 28, the first and second pieces of fabric 22 and 24 or 66 and 64 being joined with weld seams 30 or 70 at least partially around each of the mini coil springs 28 joining the first and second pieces of fabric 22 and 24 or 66 and 64 and creating individual pockets 44 or 84 which contain the mini coil springs 28 (Figures 4 and 9A which provide two embodiments, Figure 4 showing a circular weld seam 30 with fabrics 22 and 24 and pocket 44 and Figure 9A showing a rectangular weld seam 70 with fabrics 66 and 64 and pocket 84) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barber with a first piece of fabric on one side of the matrix of mini coil springs; a second piece of fabric on another side of the matrix of mini coil springs, the first and second pieces of fabric being joined with weld seams at least partially around each of the mini coil springs joining the first and second pieces of fabric and creating individual pockets which contain the mini coil springs as taught by Long, because the pocket configuration of Long allows for air to flow between the weld segments (paragraph 0014).
Regarding claim 16, Barber, as modified, discloses the subject matter as discussed above with regard to claim 15.  Barber, as modified, further discloses wherein the weld seams 30 or 70 comprise spaced weld segments 26 or 68 (see Long, Figures 5 and 6 or 10, where Figures 5 and 6 show one embodiment with circular seams 30 with segments 26 and gaps 31, and Figure 10 shows rectangular seams 70 with weld segments 68 and gaps 77).
Regarding claim 17, Barber, as modified, discloses the subject matter as discussed above with regard to claim 15.  Barber, as modified, further discloses wherein said weld seams 30 are circular (see Long, Figures 5 and 6, paragraph 0055).
Regarding claim 18, Barber, as modified, discloses the subject matter as discussed above with regard to claim 15.  Barber, as modified, further discloses wherein the weld seams 70 are rectangular (see Long, Figure 10).
Regarding claim 20, Barber, as modified, discloses the subject matter as discussed above with regard to claim 15.  Barber, as modified, further discloses wherein within multiple rows and columns every other pocketed mini coil spring 102 has a first height h1 and every other pocketed mini coil 102’ spring has a second height h2, the second height being different than the first height (see Barber, Figure 12 which shows a single string of pocketed coils, which has an alternating pattern of pocketed coils 102 and 102’, and see Figure 7 which shows multiple rows and columns of the pocketed coils 102 and 104 to form a comfort layer, where the comfort layer of figure 7 can be comprised of coils 102 and 102’, as the coils 102 and 104 have the same repeating pattern of heights of Figure 12).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barber in view of Long and further in view of Edling et al. (U.S. Publication No. 2005/0257323), hereinafter referred to as Edling.
Regarding claim 6, Barber, as modified, discloses the subject matter as discussed above with regard to claim 1.  Barber, as modified, does not disclose wherein the pocketed mini coil 
Edling teaches wherein the pocketed mini coil springs 30 and 31 within at least one of the rows and columns have a repeating pattern of at least three different heights (Figure 3, paragraphs 0083 and 0014, where the layers of the assembly of Edling are defined by the top of the springs, where the top of coil 30 defines layer A and the top of layer 31 defines layer B, where paragraph 0047 teaches 2-4 layers and paragraph 0083 describes three or four layer structure, which would require three or four different height springs to achieve, and paragraph 0014 teaches spring units to be preferably be in a regular, repetitive pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Barber, as modified, so the pocketed mini coil springs within at least one of the rows and columns have a repeating pattern of at least three different heights as taught by Edling, in order to provide additional variation in the comfort layer by providing a variety of heights (paragraph 0083, 0048).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673                            

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673